Opinión disidente del
Juez Asociado Sr. Todd, Jr.
Habiendo disentido en el caso de Pueblo v. Mantilla, ante, pág. 36, forzosamente tengo que disentir en cuanto a la decisión en el presente, relacionada con la fijación de fianza en apelación.
Considero que hay una cuestión sustancial envuelta en el recurso de apelación en este caso y que no compete a esta Corte, a priori, decir que dicha cuestión no existe por no estar inescapablemente errados en nuestras decisiones. Me parece presuntuosa esa actitud. Si ella ha de prevalecer, entonces en ningún caso resuelto por esta Corte procede que se fije, por nosotros, fianza en apelación por la sencilla razón de que nunca habremos de considerar que nuestra decisión es inescapablemente errónea.
Pero no es ése el enfoque que debe dársele a la cuestión. Al fijar fianza no “tendríamos que resolver afirmativamente *75que existe una cuestión sustancial en cuanto a que estamos inescapablemente errados. . Nuestra decisión puede ser declarada inescapablemente errónea pero ese hecho compete a la Corte de Apelaciones determinarlo y no a nosotros. Me parece presuntuoso afirmar, nosotros mismos, que nuestra decisión en el presente caso no es inescapablemente errónea, que la posibilidad de que la Corte de Apelaciones, rechace nuestra interpretación de la ley “es muy remota” y que “con toda probabilidad” dicha Corte “aceptará nuestra interpre-tación de la sección 4 como concluyente.”
Aun cuando la Corte ha rechazado el argumento expuesto por el apelante en el caso de Pueblo v. Mantilla, supra (acep-tado como correcto por mí en la opinión disidente) al efecto de qpe la interpretación que se le ha dado a la sección 4 de la Ley de Bolita es un flagrante ejemplo de legislación judicial, no autorizada, no puede sostenerse lógicamente que ese argumento “De ser válido, se aplicaría virtualmente a todo caso mediante el cual interpretamos legislación local y destruiría la doctrina de ‘inescapablemente erróneo’.” Ese argumento sí que va demasiado lejos. Si lo entiendo, sig-nifica que siempre que interpretamos un estatuto local pode-mos variar sus términos expresos, incluir frases que han sido omitidas por el legislador, cambiar una palabra por otra, en fin, variar el estatuto como nos plazca y, en ninguno de esos casos podría existir cuestión sustancial en apelación porque como esta Corte por sí misma afirmaría que no está “ines-capablemente errada” en su manera de interpretar el esta-tuto, pues no procede la fijación de fianza en ningún caso. Si éste no es el resultado de esa afirmación ¿en qué caso spbre interpretación de un estatuto local podría proceder la fija-ción de fianza?
A mi juicio el presente caso envuelve una cuestión sus-tancial que debe ser resuelta por la Corte de Apelaciones y que bajo la Regla 46(a) (2) de las Reglas Federales de Enjuiciamiento Criminal procede la fijación de fianza en apelación.